UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22517 ASGI Corbin Multi-Strategy Fund, LLC (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 440-7460 Date of fiscal year end:March 31 Date of reporting period: December 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments (unaudited) As of December 31, 2013 Strategy Investments Cost Fair Value Investment Funds - 106.12% Asset-Backed Securities - 20.64% Halcyon Structured Opportunities Fund LP* $10,667 Perella Weinberg Partners Asset Based Value Offshore Fund LP Pine River Fixed Income Fund Ltd. Seer Capital Partners Offshore Fund Ltd. Serengeti Lycaon Overseas Ltd Serengeti Segregated Portfolio Company, Ltd. Equity Special Situations - 9.59% Ironsides Partners Special Situations Offshore Fund Ltd. Jet Capital Concentrated Offshore Fund, Ltd. Jet Capital Select Opportunities Offshore Fund, Ltd. Pershing Square Holdings, Ltd. Third Point Offshore Investors Ltd Event Driven/Distressed - 22.89% Anchorage Capital Partners Offshore, Ltd. Anchorage Capital Partners, LP Archer Capital Fund LP* Archer SPE I, L.L.C.* Drawbridge Special Opportunities Fund, L.P.* Garrison Special Opportunities Fund LP* New Point V Ltd Redwood Offshore Fund Ltd Silver Lake Credit Fund (Offshore), Ltd Venor Capital Offshore Ltd. Global Macro - 19.85% Autonomy Global Macro Fund Ltd BH Macro Ltd Brevan Howard Fund Limited D.E. Shaw Oculus International Fund Discovery Global Macro Fund Ltd. Fortress Macro Fund Ltd Tyticus Partners II Ltd WCG Offshore Fund, Ltd 1 ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments (unaudited) As of December 31, 2013 Strategy Investments Cost Fair Value Investment Funds - 106.12% (continued) Long/Short Equity - 22.52% Cadian Offshore Fund Ltd. Marble Arch Offshore Partners Ltd Pelham Long/Short Fund Ltd Squadra Equity Fund, Ltd SRS Partners, Ltd. Tekne Offshore Fund, Ltd. TPG-Axon Partners, LP* Relative Value - 10.63% D.E. Shaw Composite Fund LLC* D.E. Shaw Composite International Fund Kildonan Castle Global Credit Opportunity Fund Ltd. QVT SLV Onshore Ltd.* QVT Special Investment Onshore Fund Ltd.* Saba Capital Leveraged Offshore Fund, Ltd. Strategy Investments Strike Price Expiration Date Cost Fair Value Purchased Options - 0.01% Currency Options - 0.00% Call Option - OTC - Morgan Stanley Capital Services Inc., USD vs JPY JPY 120 04/24/2014 $ $ 1 1 Index Options - 0.01% Put Option - OTC - Morgan Stanley Capital Services Inc., RUY $ 1,100 02/22/2014 Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 1,700 01/18/2014 Total Investments (Cost $123,862,296**) - 106.13% Other Assets and Liabilities, net - (6.13)% ) Net Assets - 100.00% $ Percentages shown are stated as a percentage of net assets as of December 31, 2013.All investments in Investment Funds are non-income producing. *Investment Fund held in ASGI Special Asset Holdings, Inc. 2 ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments (unaudited) (continued) As of December 31, 2013 ** The cost and unrealized appreciation/(depreciation) of investments as of December 31, 2013, as computed for federal tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ 2,765,147 Investments by Strategy (as a percentage of total investments) Investment Funds Event Driven/Distressed 21.57 % Long/Short Equity Asset-Backed Securities Global Macro Relative Value Equity Special Situations 9.03 Total Investment Funds Purchased Options 100.00 % Credit Default Swaps Outstanding as of December 31, 2013: Credit Default Swap AgreementsonCredit Indices - Buy Protection(1) Counterparty Reference Entity/Obligation Buy/ Sell (Pay) Fixed Rate (%) Termination Date Notional Amount(2) Fair Value(3) Upfront Payments (Received)/ Paid Morgan Stanley Capital Services Inc. iTraxx Europe Series 9 Version 1 Buy 6/20/2015 € $ $ Morgan Stanley Capital Services Inc. CDX.NA.HY.19 Buy 12/20/2017 $ Morgan Stanley Capital Services Inc. CDX.NA.IG.18 Buy 6/20/2017 $ 10,538 $ $ 3 ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments (unaudited) (continued) As of December 31, 2013 Credit Default Swap Agreementson Corporate and Sovereign Issues- Buy Protection(1) Counterparty Reference Entity/Obligation Buy/
